DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments received November 01, 2021 have been fully considered.  with regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose “modifying output of the content at the time point of the audio portion at which the audio portion comprise the keyword….see applicant argument pages 6-8”. This language corresponds to claims 1-20. 
As such, these have been considered but they are not persuasive as addressed below. See the rejection below how the art on record reads on the claimed invention as well as the examiner's interpretation of the cited art in view of the presented claim set. 
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.

Gupta teaches:
Referring now to FIG. 2, another aspect 200 of a system for controlling related video content based on domain specific language models is shown. The system may be utilized for producing broadcast content related to a desired storyline or theme. The broadcast content may be comprised of two or more shorter content items which are presented in a particular order, length, appearance, theme, time, and the like, to effectively convey the desired storyline or theme of the overall broadcast content. The system may be configured to identify, analyze, retrieve, coordinate, and combine various files to produce and render content to be distributed and broadcast for viewing. The system may receive an input of a desired storyline or theme for the broadcast content, and the input information may be used to identify relevant content items and coordinate the relevant content items to produce desired output content.
Gupta, 0035, 0037, emphasis added


The domain specific content source 301 may be configured to provide the entire video file of content, only the audio information related to the video file, or in some embodiments may only store and provide textual transcript information related to the video file of content. In some embodiments, the textual transcript information may be generated or obtained from closed captioning information related to the video file, or may be pre-generated and stored from speech and voice recognition processes and systems known in the art.
Gupta, 0035, 0047, emphasis added

Using the keywords stored in a domain specific language model 103a-103d of the language model database 103, the time coded keyword generator 102 may identify all occurrences of one or more keywords within the audio information of content. The occurrences of one keyword at a time may be determined with respect to the audio information, and the time coded keyword generator 102 may evaluate the audio information for each and every keyword from the domain specific language model 103a. In other embodiments, only occurrences of high-ranked keywords may be evaluated, or the production generator 202 may be configured to evaluate non-high ranked keywords only when a determination of relatedness, as further discussed below, fails to meet a certain predetermined threshold level.
Gupta, 0060-0067, emphasis added



As outlined above, Gupta modified the identified keyword for developing a storyline or theme based identifying relevant content items. Additional paragraphs related previous rejection as outlined below provided. As such, the examiner stands with the rejection since the combination art of Cary and Gupta teaches the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cary et al. US 2013/0064525 further in view of Gupta et al. US 2018/0007448.


In regards to claim 1, Cary teaches a method comprising: receiving content comprising an audio portion (see playback for modifying audio portion.—paragraph 00020);

However, Cary fails to explicit disclose but Gupta teaches determining, by a computing device, a time point of the audio portion at which the audio portion comprises a keyword (see identify a first primary plurality of time codes corresponding to one or more occurrences of a first keyword relative to each other within the first audio information..—paragraphs 0011-0012, 0027, 0075); determining, one or more instructions for modifying output of the content at the time point of the audio portion at which the audio portion comprises the keyword (see identify a first primary plurality of time codes corresponding to one or more occurrences of .

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cary into a system of Gupta  in order to generate information indicating whether the first video content and the second video content are related based on the determined amount of differences..—see abstract.

Further, Cary teaches and causing sending of, a manifest, for the content, comprising indications of a plurality of locations of video segments of the content (see actions associated with skipping portions of the television program, adding a bleep or other audio deafening feature, blurring or blocking certain portions of the television program, and deleting portions of the television program..—paragraphs 0020, 0022, 0031), indications of a plurality of locations of audio segments associated with the video segments (see offset may correspond with a temporal or other reference sufficient to identify a point during play of the television program at which the modification action is requested..—paragraph 0022), and the one or more instructions for modifying output of the content at the point in time (see modifying as outlined above, also see multiple instructions for certain modification actions depending on the requirements..—paragraphs 0020, 0032).  
In regards to claim 2, Cary and Gupta teaches a method of claim 1, further, Cary teaches wherein the determining the one or more instructions is based on one or more user preferences (see modification action may correspond with any action desired by the first user, also see multiple instruction..--paragraphs 0020, 0032).  
 method of claim 2, further, Cary teaches wherein the one or more user preferences comprise content restrictions (see parental control…--paragraph 0020, 0025).  
In regards to claim 4, Cary teaches a method of claim 2, further, Cary teaches wherein the one or more user preferences comprise the keyword (see parental control modification actions may include actions associated with skipping portion of the television program, adding a bleep or other audio deafening feature, blurring or blocking certain portions of the television program, and deleting portions of the television program. Also, the user may add additional metadata. ..—paragraph 0020 and figs. 3-4).  
In regards to claim 5, Cary and Gupta teaches a method of claim 4, further, Cary teaches wherein an instruction of the one or more instructions comprises a seek instruction having associated metadata comprising the keyword (see modification action may be executed according to instructions included within the edit script and/or otherwise indicated by information associated..—paragraph 0020 and 0033 and figs. 3-4).  
In regards to claim 6, Cary and Gupta teaches a method of claim 1, further, Cary teaches comprising: generating, based at least on the determining the one or more instructions for modifying playback of the content (see paragraphs, 0020, 0033), alternate audio for output at a time indicated by the one or more instructions (see modification action may be executed according to instructions included within the edit script and/or otherwise indicated by information associated..—paragraph 0033).  
In regards to claim 7, Cary and Gupta teaches a method of claim 6, further, Cary teaches wherein the alternate audio is comprises at least one of: a silence, a tone, and/or a dub (see .  
Claim 12 list all the similar elements of claim 1. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.
In regards to claim 13, Cary and Gupta teaches a method of claim 12, further, Cary teaches wherein the parsing comprises: identifying each instruction from the manifest (see executed according to instructions included within the edit script..—paragraph 0033); determining a type associated with each instruction; and determining one or more attributes associated with each instruction (see executed according to instructions included within the edit script and/or otherwise indicated by information associated therein..—paragraph 0033).
In regards to claim 14, Cary and Gupta teaches a method of claim 12, further, Cary teaches wherein the one or more instructions comprise an identification of an associated replacement audio segment to be output during the time point at which the one or more of the audio segments comprises the keyword (see modifying audio portion based key words ..—paragraphs 0020 and figs. 3-4).  
In regards to claim 15, Cary and Gupta teaches a method of claim 14, further, Cary teaches wherein the one or more instructions modify output of the content by replacing a portion of the audio segments of the content (see parental control modification actions may include actions associated with skipping portion of the television program, adding a bleep or other audio deafening feature, blurring or blocking certain portions of the television program, and deleting portions of the television program..—paragraphs 0020, 0033 and figs. 3-4).  
 method of claim 12, further, Cary teaches wherein the causing execution of the one or more instructions comprises: monitoring the playback of the content; and scheduling each instruction for execution before a time corresponding to an associated time of the instruction (see parental control modification actions may include actions associated with skipping portion of the television program, adding a bleep or other audio deafening feature, blurring or blocking certain portions of the television program, and deleting portions of the television program..—paragraphs 0020, 0033 and figs. 3-4).  
In regards to claim 17, Cary and Gupta teaches a method of claim 12, further, Cary teaches wherein the causing execution of the one or more instructions of the content comprises: executing at least two instructions concurrently (see modification actions or multiple instructions for certain modification actions depending on the requirements of the outputting terminal..—paragraphs 0032-0033).  
In regards to claim 18, Cary teaches a method of claim 12, further, Cary teaches wherein the causing execution of the one or more instructions of the content comprises: causing output of metadata associated with an instruction when a timestamp associated with a portion of the audio segments matches a presentation time of output of the content (see offset, for example, may be a Normal Play Time (NPT) time-stamp or derived from related NPT time-stamp information..--paragraphs 0020, 0022).  
In regards to claim 19, Cary and Gupta teaches a method of claim 18, further, Cary teaches wherein the metadata facilitates scrubbing to the timestamp associated with the portion of the audio segments (see paragraphs 0020, 0022).  
 method of claim 18, further, Cary teaches wherein the metadata facilitates seeking via a seek instruction (see paragraph 0020).


Claim Rejections - 35 USC § 103

Claim 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cary et al. US 2013/0064525 and Gupta et al. US 2018/0007448 as applied to claims 1-7 above, and further in view of Jarman US 6, 889, 383.

In regards to claim 8, Cary and Gupta teaches a method of claim 6, wherein the determining the one or more instructions (see paragraph 0033) comprises: however, Cary and Gupta fails to explicitly teaches, but Jarman teaches extracting a closed captioning track from the content (see modification with closed caption…--col. 4 lines 16-29).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Jarman into a system of Cary and Gupta in order to extract a closed captioning track from the content, as a result unwanted words muted or excluded from the playback data.
In regards to claim 10, Cary and Gupta teaches a method of claim 1, furthermore, Jarman teaches wherein an instruction of the one or more instructions comprises a volume instruction comprising an associated starting timestamp, an associated ending timestamp, and an associated value indicating a volume adjustment to be made during playback between the times indicated by the starting and ending timestamps (see examining the muting the volume during segments of the stream that contain words matching with a predetermined set of words, also see Muting continues until the navigator determines that the time code for the multimedia content then being decoded reaches the stop position defined in the navigation object..--col. 4 lines 15-30 and col. 5 lines 25-41).  
In regards to claim 11, Cary and Gupta teaches a method of claim 10, furthermore, Jarman teaches wherein the associated value of the volume instruction indicates that the volume is to be muted (see col. 4 lines 15-30 and col. 5 lines 25-41).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cary et al. US 2013/0064525 and Gupta et al. US 2018/0007448 as applied to claims 1-7 above, and further in view of Dimitrova et al. US 8,949,878.
In regards to claim 9, Cary and Gupta teaches a method of claim 1, wherein the determining the one or more instructions (see paragraph 0033) comprises: however, Cary and Gupta fails to explicitly teaches, but Dimitrova teaches extracting the audio portion of the content; and executing a speech-to-text process on the audio portion of the content (see translating text via a speech to text speech recognition…--col. 8 lines 37-52).  
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date to combine the teaching of Dimitrova into a system of Cary and Gupta in order to executing a speech-to-text process on the audio portion of the content, as a result speech can be interpreted without sound.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL T TEKLE/Examiner, Art Unit 2481